SULLIVAN, J.
:This action was commenced by the plaintiff Booth to quiet title to lots 1 to 10, inclusive, in block 13, South Boise First Subdivision, and lots 1, 2, 3 and 4, in block 37, and lots 25 to 32, inclusive, in block 40, Londoner’s First Subdivision, as said lots are described in the respective plats filed in the recorder’s office of Ada county. The defendant Cooper answered and claimed title to all of said lots under tax deeds acquired by reason of the nonpayment of delinquent taxes assessed against said lots.
The cause was tried by the court and findings were made quieting the title in the plaintiff Booth to said lots 1 to 10, inclusive, in block 13, South Boise First Subdivision, and quieting the title in the defendant Cooper to said lots above described in blocks 37 and 40, Londoner’s First Subdivision. The plaintiff Booth appeals from that part of the decree quieting the title to said lots in blocks 37 and 40, London*455er’s First Subdivision, in Cooper, and the defendant Cooper appeals from that part of the decree which quiets title to lots 1 to 10, inclusive, in block 13, South Boise First Subdivision, in Booth.
The appeals are from the judgment on the judgment-roll alone. No part of the evidence is contained in the record. The facts are to be taken as found in the findings of the ■trial court.
(1) It appears from said findings that said lots 1 to 10, inclusive, block 13, were assessed in 1893, to Henry "Wymer as owner, as being in South Boise in Ada county. Said taxes were not paid and the lots were sold for that year’s taxes under the description given them on the assessment-roll as above stated. A tax certificate was issued therefor to C. W, Cooper and a tax deed thereafter executed by the assessor and tax collector to Cooper, describing the lots as above indicated. The court found that there was no South Boise in Ada county at the time said assessment was made, but that there was land subdivided and described upon a plat filed in said recorder’s office as “South Boise,” but said plat did not contain any block numbered 13; that there was filed in the recorder’s office of Ada county a platted tract of land marked on the plat as ‘ ‘ South Boise First Subdivision,” and that such plat did not include any part of South Boise as platted and subdivided as “South Boise,” and upon the findings made in regard to said lots numbered from 1 to 10, inclusive, in said block 13, the court found as a conclusion of law that Booth was entitled to a judgment and decree quieting title in himself as against Cooper to said lots in block 13 in “South Boise First Subdivision,” and that conclusion and decree were based upon the proposition that said assessment of said lots was indefinite and uncertain, and for that reason was not a sufficient description of said lots to convey any title thereto under said tax deed.
It appears that there were at least three plats filed of lands that had been platted in what is now known as South Boise. One plat was named “South Boise” and contained certain lands subdivided. That plat did not contain a block *456numbered 13. Another tract of land was platted as “South Boise First Subdivision,” which plat did not include any part of the land platted as “South Boise.” A third plat was designated as “Londoner’s First Subdivision,” and contained none of the land included in either of the other plats.
Said lots from 1 to 10, inclusive, in said block 13, were in “South Boise First Subdivision” and not in a part of the land platted as “South Boise”; hence as said lots were not in the “South Boise” tract, but were assessed as being a part of that tract, the description is clearly insufficient to describe said land either for taxing purposes or for conveying any title thereto by such description. It is as clearly defective and incorrect as it would be to describe a forty-acre tract of land as being in section 10 when in fact it was in section 5. Said lots being assessed under such a defective description, the taxes so assessed became no lien upon said lots. That description is not sufficient to identify said lots and land and the assessment is therefore void. Had a person gone to the recorder’s office of said county and called for the plat of South Boise, on an examination thereof he would have ascertained that it contained no block No. 13. The court, therefore, did not err in quieting title to said lots in the plaintiff Booth.
It is suggested that the payment of taxes for several years subsequent to a tax sale may validate a wrong or invalid description of property on the tax-roll. We cannot agree with that contention, as it is clear to us that subsequent payments of taxes on land that is not correctly described on the tax-roll cannot correct or in any way validate such wrong description. If the description given on the tax-roll is not sufficient to convey the title to the land, the description cannot .be corrected by payment of subsequent assessments.
(2) The court found that the defendant Cooper was the owner of said lots 1 to 4, inclusive, in said block 37, and lots 25 to 32, inclusive, in said block 40, in Londoner’s First Subdivision; that said lots in Londoner’s First Subdivision *457were assessed to R. D. Milner for the year 1893, as being in “South Boise, Londoner’s Addition”; that said lots and blocks corresponded to lots and blocks in Londoner’s First Subdivision, which was a subdivision of land in the vicinity of South Boise; that the taxes so assessed became delinquent and the property was sold and proper certificates and deed were issued to the defendant Cooper to said lots, and as a conclusion of law found that defendant Cooper was entitled to have his title quieted to said lots as against the plaintiff Booth. This part of the decree evidently proceeds upon the theory that the description of said lots and blocks as being in South Boise. Londoner’s Addition (when in fact they were in “Londoner’s First Subdivision”), was not'so defective as to make the assessment void, and entered a decree quieting the title thereto in Cooper. The description indicated that said lots were in the vicinity of South Boise and in Londoner’s Addition. While the description in said assessment was not exactly in accordance with the name given to the plat which contained a description of said lots, the lots and blocks were correct when applied to Londoner's First Subdivision, and as there was no other plat bearing the name of “Londoner’s,” the court evidently concluded that said description was not so defective as to mislead anyone as to the location of said lots. Had a person gone to said recorder’s office and called for the plat of South Boise. Londoner’s Addition, he would have found no plat by that name on file in said office, but no doubt would have been handed the plat of Londoner’s First Subdivision and would have found thereon the lots and blocks described on said assessment-roll as being in South Boise, Londoner’s Addition. While that description is indefinite, it is not so uncertain as to invalidate said assessment. That being true, we think the court did not err in quieting the title to said lots in the defendant Cooper.
We therefore conclude that the judgment and decree of the lower court must be affirmed, and it is so ordered, each party to pay one-half of the costs of this appeal.
Ailshie, J., concurs.
*458STEWART, C. J.,